Affirming.
This is an appeal from a judgment on a directed verdict in favor of the appellees. The appellant alleged that the appellees were indebted to him in the sum of $1000 on a verbal contract of employment made in May, 1938. He charged that the appellees, the principal stockholders in a corporation known as "Courtesy Shoppe," employed him at a salary of $15 a week to operate a business for them. He alleged also that he was to receive an interest in the business to the extent of 10 shares *Page 629 
of stock to be issued at the end of 1938. He said that he did not receive his stock at the end of that year, but during 1939 the appellees agreed to set aside $1000 for him in lieu of the stock which was to be paid at such time as the business ceased, or when the first five years of the lease expired, whichever event occurred first, provided he was still employed by the appellees. While the appellant charged in his amended petition that the business was carried on "ostensibly as a corporation," the tone of his testimony is that they were doing business as a partnership.
Counsel for appellant vigorously contends in his brief that the case should have gone to the jury. On the other hand, counsel for the appellees insist it was conclusively shown that the business was conducted as a corporation; that there was no individual liability shown as to the appellees; and that even if an individual promise to pay the appellant $1000 had been shown, the agreement would fall within section 4 of the Statute of Frauds, KRS 371.010, since the contract was not to be performed within one year. The appellees point out also that the record does not contain an assignment of errors. While the record contains an order referring to the appellant's motion and grounds for a new trial, it does not contain them. Under the circumstances, there is nothing before us to review. Gayheart v. Smith, 240 Ky. 596, 42 S.W.2d 877. We may say in passing, however, that we have examined the record carefully, and are of the opinion that all of the contentions of the appellees are well grounded and that the trial court properly directed a verdict in their favor.
Judgment affirmed.